UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6276


JAY TIMOTHY LURZ,

                Plaintiff – Appellant,

          v.

JON P. GALLEY, Warden; ROBERT M. FRIEND, Lieutenant; AL
DAVIS, Hearing Officer; T. PERRY, Now: Lieutenant Thomas K.
Perry; STEVEN A. WILSON, Ofc., CO II; GARY A. ROBERTSON,
Ofc., CO II; PUFFENBARGER, Ofc., CO II,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (1:09-cv-02664-PJM)


Submitted:   June 9, 2011                   Decided:   June 22, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jay Timothy Lurz, Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jay Timothy Lurz appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Lurz v. Galley, No. 1:09-cv-02664-PJM (D. Md. Feb.

10, 2011).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2